Proceeding pursuant to article 78 of the Civil Practice Act, to review and annul a determination by respondent which revoked petititioner’s license to operate a motor vehicle on the ground of gross negligence. By order of the Supreme Court, Nassau County, dated April 13, 1961, the proceeding was transferred to this court for determination (Civ. Prae. Act, § 1296). Petitioner testified that, at the time of the accident, he was proceeding despite the fact that there was practically no visibility. Determination modified by suspending petitioner’s license for 30 days. As so modified, determination confirmed, without costs. While it may not be said, on this record, that the determination was unsupported by substantial evidence (cf. Matter of Deutsch v. Hults, 10 A D 2d 724), we believe that under all the circumstances revocation of petitioner’s license was not warranted. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.